Citation Nr: 0617624	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-19 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cancer of the 
hypopharynx, status post laryngectomy, due to Agent Orange 
exposure.

2.  Entitlement for total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1959 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After the veteran was notified that his appeal had been 
certified to the Board, he submitted a July 2004 letter from 
Mark K. Wax, M.D., of Oregon Health & Science University, who 
offered a statement concerning a relationship between Agent 
Orange and the veteran's hypopharynx cancer.  As such, the 
most recent supplemental statement of the case (June 2004) 
did not address this letter.  

The veteran has declined to waive initial RO consideration of 
the preceding letter, and thus, the case must be remanded.

Also, the TDIU issue is inextricably intertwined with the 
pending claim of service connection, and the latter issue 
must be resolved before final appellate action on the TDIU 
issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
VCAA notification letter that complies 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning a 
disability rating should the claim of 
service connection for cancer of the 
hypopharynx be granted, and effective 
dates for the preceding and any grant of a 
claim for a TDIU.  
2.  Then, the RO should readjudicate the 
claim of service connection for cancer of 
the hypopharynx, status post laryngectomy, 
due to Agent Orange exposure (including 
the July 2004 letter from Dr. Wax), and 
entitlement to a TDIU.  If the 
determination remains unfavorable to the 
appellant, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






